Exhibit 10.6

 

PAYMENT LETTER

 

Between:VOIP CAPITAL INTERNATIONAL Ground Floor, Ebene House

33 Cybercity Ebene Mauritius

(the “Factor”)

 

And: LIMECOM INC

Cuentas Inc. 19 West Flagler Street Suite 507

MIAMI, FL 33130 (the “Company’’)

 

And: ORLANDO TADDEO

c/o Cuentas Inc.

19 West Flagler Street

Suite 507

Miami, Florida 33130 (“Account Signatory”)

 

And: DANIEL CONTRERAS

c/o Cuentas Inc.

19 West Flagler Street

Suite 507

Miami, Florida 33130 (“Account Signatory”)

 

(together the “Parties” and each one a “Party”) October 17, 2018

 

VOIP CAPITAL INTERNATIONAL I LIMECOM INC

 

1. Reference is made to the Key Commercial Terms agreements (including all
annexures and schedules thereto) concluded between the Factor and the Company on
or about the 22’d June 2017 (as same may have been amended from time to time) in
terms of which the Factor makes a factoring facility available to the Company on
the terms and conditions contained therein (each of them a “Factoring
Agreement”).

 

2. Capitalized terms used but not defined in this payment letter (this “Payment
Letter”) shall bear the meanings ascribed to them in the Factoring Agreement.

 

3. The Company has arranged for a new lender (the “New Lender”) to provide
financing (the “Replacement Financing’’) to be substituted in place and stead of
the arrangements with the Factor as set forth in paragraph 1 above and which
funds the Company warrants, may be used by the Company, inter alia, for the
settlement of outstanding amounts due under Discounted Invoices due from
Approved Customers and purchased by the Factor in accordance with the terms of
the Factoring Agreement (the “Outstanding Debt’’);

 

 

 

 

4. The Account Signatories warrant that the Replacement Financing is to be paid
by the New Lender into a bank account in the name of the Company controlled
solely by the Account Signatories and no other party and that they shall have
sole control to direct any funds as may be paid therefrom.     5. Immediately
upon receipt of funds under the Replacement Financing, the Company and the
Account Signatories agree and warrant that it shall be paid directly to the
Factor to the bank account which details are attached hereto as Schedule I, such
amounts as are equal to the Outstanding Debt as calculated in accordance with
the Factoring Agreement (the “Repayment Amount”) and the Company and the Account
Signatories agree and warrant to make payment as aforesaid directly to the
Factor. Failure to make payment within one business day after receipt of the
Replacement Financing shall be an Event of Default.     6. In the event that the
Replacement Financing is received in increments, the Account Signatories warrant
and guaranty that all such incremental receipts shall be used for no purpose
other than the settlement of the Outstanding Debt and shall be paid over to the
Factor immediately upon receipt, until the Outstanding Debt has been settled.  
  7. Receipt by the Factor of the Repayment Amount shall result in the Approved
Customers being released of their obligations to make payment under the Notice
of Assignment and the Factor shall do all such things and sign all such
documents required to effect such release. Should any customer of Company make
payment to the Factor subsequent to receipt of the Repayment Amount, the Factor
shall wire such sums within two business days to the account nominated in
writing by the Company.     8. Payment may be demanded orally or in writing
(electronic or hard copy) and payment will be due upon demand. Failure to make
payment within one business day following demand shall be an Event of Default.  
  9. For purposes of clarity and avoidance of doubt it is recorded that the
provisions of this letter are intended to govern only the receipt of the
Repayment Amounts and the obligation of the Company and the Account Signatories
to make payment of those amounts to the Factor on receipt.     10. The Account
Signatories warrant that the Company is authorised and entitled to make payment
as aforesaid and that the Company is not trading under insolvent circumstances.
    11. If an Event of Default occurs and is continuing, Factor shall be
entitled to exercise all legal remedies.     12. This Payment Letter shall be
effective from the date of signature hereof by the last party signing.     13.
Payments under this Payment Letter shall be made in United States Dollars.

 

 2 

 

 

14. The terms of this Payment Letter may be amended, varied or waived only with
the consent, in writing, of the Parties.     15. This Payment Letter may be
signed in counterparts all of which, when taken together, shall constitute one
and the same instrument.     16. This Payment Letter shall be governed and
construed in accordance with the laws of the State of Florida.

 

Signed for and on behalf of

 

LIMECOM INC           /s/ Orlando Taddeo     Orlando Taddeo – Intl CEO          
/s/ Orlando Taddeo     Orlando Taddeo           /s/ Daniel Contreras   Daniel
Contreras         Signed for and on behalf of       VOIP CAPITAL INTERNATIONAL  
        /s/ Larry Raff   Name:  Larry Raff   Title: CFO  

 

 3 

 

 

Schedule 1

 

Beneficiary Name:  VoiP Capital International Confidential  Confidential
Confidential  Confidential

 

 

 

 

